           Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


PROJECT FOR PRIVACY AND
SURVEILLANCE ACCOUNTABILITY,
INC.
1101 Connecticut Ave. NW, Ste. 450
Washington, DC 20036

DEMAND PROGRESS EDUCATION                                 COMPLAINT
FUND, A PROJECT OF NEW VENTURE
FUND
1201 Connecticut Ave. NW, Ste 300                           1:21-cv-659
Washington, DC 20036
                          Plaintiffs,
               v.

UNITED STATES DEPARTMENT OF
JUSTICE ,
950 Pennsylvania Avenue, NW
Washington, DC 20530,
                           Defendant

                                    Introduction

      1.       This Freedom of Information Act (FOIA) suit seeks records from

Defendant the United States Department of Justice. See 5 U.S.C. § 552. These records

and the information they contain are necessary to answer questions of national

significance regarding: government surveillance activities conducted in light of the

recent expiration of three key surveillance laws; government surveillance and

transparency practices regarding targeted IP addresses and networks; and other

information related to inquiries made by members of the U.S. Congress.

      2.       To answer these pressing questions more fully, the Plaintiffs in this

action—the Project for Privacy and Surveillance Accountability, Inc. (“PPSA”), and
            Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 2 of 14




Demand Progress Education Fund, a fiscally-sponsored project of New Venture Fund

(“Demand Progress Education Fund”) (collectively, the “Plaintiffs”)—requested

records under FOIA as early as October 23, 2020. But they have not received a

substantive response from the agency as required by law. The Plaintiffs bring suit to

compel that response.

                                Jurisdiction and Venue

       3.       This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq.,

and award costs and attorneys’ fees pursuant to 28 U.S.C. § 2412 and 5 U.S.C.

§ 552(a)(4)(E).

       4.       Venue lies in this District under 5 U.S.C. § 552(a)(4)(B).

                                          Parties

       5.       Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional and statutory limitations.

       6.       Plaintiff Demand Progress Education Fund is a fiscally sponsored

project of the New Venture Fund, a Washington, DC non-profit corporation with its

principal place of business in Washington, DC. Besides educating its members and the

general public about matters pertaining to the democratic nature of the nation’s

communications infrastructure, Demand Progress Education Fund engages in other




                                             2
            Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 3 of 14




civic involvement, including occasional litigation, related to that and other aspects of

its mission.

       7.       Defendant the Department of Justice (DOJ) is a Department of the

Executive Branch of the United States Government. The DOJ has possession, custody,

and control of records to which Plaintiffs seek access. Additionally, the Federal Bureau

of Investigation (FBI) is an agency within Defendant DOJ. The FBI has possession,

custody, and control of records to which Plaintiffs seek access.

                                          Facts

       8.       FOIA requires federal agencies, including Defendant, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552 (a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory

exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).

       9.       Plaintiffs’ request in this case concerns the U.S. intelligence

community’s surveillance activities in light of the expiration of three surveillance

laws (collectively, the “expired provisions”), namely: (i) Section 215 of the USA Patriot

Act of 2001 (50 U.S.C. § 1861 or FISA Section 501; the so-called “business records”

provision); (ii) Section 206 of the USA Patriot Act of 2001 (50 U.S.C. § 1805(c)(2)(b)

or FISA Section 105(c)(2)(B); the so-called “roving wiretaps” provision); and

(iii) Section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50

U.S.C. § 1801(b)(1)(C) or FISA Section 101(b)(1)(C); the so-called “lone wolf”




                                            3
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 4 of 14




amendment). The three provisions expired on March 15, 2020, and have not been

revived through additional legislation.

      10.    By letter dated July 21, 2020 (the “Leahy-Lee Letter”; Exhibit A,

Attachment A), Senators Patrick Leahy (D-Vermont) and Mike Lee (R-Utah) asked

then-Attorney General William Barr and Director of National Intelligence John

Ratcliffe for six categories of information about how, to what extent, and under what

authorities federal agencies are conducting surveillance and investigation activities

given the sunset of the three expired provisions; the Leahy-Lee Letter asked for a

response by August 7, 2020. Plaintiffs’ request asks for all documentation provided

in response to the Leahy-Lee Letter, as well as related records.

      11.    Plaintiffs’ request in this case also concerns the government’s

surveillance and transparency practices regarding targeted IP addresses and

networks. By letter dated May 20, 2020 (the “Wyden Letter”; Exhibit A, Attachment

B), Senator Ron Wyden (D-Oregon) asked then-Acting Director of National

Intelligence Richard Grenell for information about the government’s collection of web

browsing and internet search data and its reporting practices for such collection

under the Section 215 business records provision. Plaintiffs’ request asks for all

documentation provided in response to the Wyden Letter, as well as related records.

      12.    Moreover, Plaintiffs’ request in this case concerns the FBI’s practices

and claimed authority in the informal collection of phone records. By letter dated

January 22, 2010 (the “Holder Letter”; Exhibit A, Attachment C), then-Senator

Russell Feingold (D-Wisconsin) and Senators Wyden and Richard Durbin (D-Illinois)




                                          4
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 5 of 14




asked then-Attorney General Eric Holder to provide to Congress a copy of a

January 8, 2010 OLC opinion referenced in a DOJ Office of Inspector General report

as authorizing the informal collection of phone records without legal process or

exigent circumstances. Plaintiffs’ request asks for all documentation provided in

response to the Holder Letter, as well as related records.

                 Plaintiffs’ efforts to obtain records via FOIA

      13.    Plaintiffs have attempted to obtain records from the Defendant

Department of Justice—and the Federal Bureau of Investigation, a part of

Defendant—via FOIA. As described more fully below, plaintiffs sought records from

the Defendant relating to the requests and issues raised by the Leahy-Lee Letter, the

Wyden Letter, and the Holder Letter.

      14.    On October 23, 2020, Plaintiffs sent a letter, attached to this complaint

as Exhibit A, to Defendant DOJ’s FOIA office. The letter requested the following:

         1. All documentation provided in response to Requests 1 and 1.a of
      the Leahy-Lee Letter.

         2. To the extent not responsive to Item 1 above, or to any other
      request herein, any other agency records mentioning: (a) the
      expiration of any of the expired provisions; (b) the discontinuance or
      modification of any Department of Justice practice of submitting
      applications to the Foreign Intelligence Surveillance Court, as such
      discontinuance or modification may relate to the expiration of any of
      the expired provisions; and (c) the discontinuance or modification of
      any DOJ surveillance practice previously authorized under any of the
      expired provisions.

        3. All documentation and explanations provided in response to
      Requests 2, 2.a, and 3 of the Leahy-Lee Letter.

         4. To the extent not responsive to Item 3 above, or to any other
      request herein, any other agency records: (a) mentioning whether
      domestic records surveillance or surveillance involving records


                                          5
 Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 6 of 14




collection from domestic records holders, such as common carriers,
may be conducted in the absence of express statutory authority,
including pursuant to Executive Order 12333; (b) otherwise
mentioning what types and what volume of information may be
acquired pursuant to claimed inherent executive authority, including
pursuant to Executive Order 12333; or (c) otherwise mentioning any
authority supporting any claimed inherent surveillance powers.

  5. All documentation provided in response to Request 4 of the
Leahy-Lee Letter.

   6. To the extent not responsive to Item 5 above, or to any other
request herein, any other agency records mentioning authorities,
statutory and otherwise, that may be relied upon to conduct
surveillance in lieu of the expired provisions. This request
encompasses any agency records mentioning the acquisition of
identifiers domestically or from domestic records holders, including
identifiers that indicate relevant records originate from within the
United States and identifiers that other circumstances suggest may
relate to a person in the United States or a United States person.

  7. All documentation provided in response to Request 5 of the
Leahy-Lee Letter.

   8. To the extent not responsive to Item 7 above, or to any other
request herein, any other agency records relying in whole or in part
upon, or otherwise touching upon, any legal theory, as enunciated on
March 11, 2004 or otherwise, that: (a) executive authority displaces
FISA when the two conflict; (b) the government may presumptively
treat records as foreign unless or even though an identifier in such
records is known to be a citizen of the United States; or (c) the
government may otherwise treat records as not presumptively
belonging to a United States person when those records are acquired
domestically, are acquired from a domestic records holder, include
identifiers that indicate relevant records originate from within the
United States, or other circumstances suggest that the records may
relate to a person in the United States or a United States person. This
request encompasses any documentation, written communications, or
other records regarding any surveillance program or practice relying,
in whole or in part, upon any or all such legal theories.

   9. To the extent not responsive to any other request herein, all
agency records mentioning what standards the government must
satisfy before acquiring or targeting for acquisition under any
authorities other than those in the Foreign Intelligence Surveillance


                               6
 Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 7 of 14




Act: (a) records of a United States person or a person located in the
United States; (b) identifiers that indicate relevant records originate
from within the United States; (c) records from a domestic records
holder; or (d) records that other circumstances suggest may relate to
a person in the United States or a United States person. This request
encompasses any agency records that enumerate the various legal
authorities pursuant to which such acquisition or targeting may
occur and what processes for acquisition or targeting the government
has concluded are so authorized.

   10. To the extent not responsive to any other request herein, all
agency records mentioning what standards the government must
satisfy before an agency may query foreign intelligence information
acquired under any authorities other than those in the Foreign
Intelligence Surveillance Act for: (a) records of a United States person
or a person located in the United States; (b) identifiers that indicate
relevant records originate from within the United States; (c) records
that originated from a domestic records holder; or (d) records that
other circumstances suggest may relate to a person in the United
States or a United States person. This request encompasses any
agency records mentioning any limit to any claimed authority to
conduct relevant surveillance, including any guidance regarding
when the government is not permitted to rely on claimed inherent
executive authority to acquire or query the above-referenced records
and any guidance regarding what domestic surveillance is “not
precluded by applicable law,” including any agency records that
enumerate the various legal authorities pursuant to which such
querying may occur and what kinds of queries the government has
concluded are so authorized.

   11. To the extent not responsive to any other request herein, all
agency records mentioning whether agencies’ subpoena power,
including 21 U.S.C. § 876(a), may be lawfully used for the bulk
collection of records.

   12. To the extent not responsive to any other request herein, all
agency records mentioning how the Department of Justice or any
component thereof describes to the public and in judicial or
administrative proceedings the provenance of information obtained
in the absence of express statutory authority.

  13. All documentation provided in response to Request 6 of the
Leahy-Lee Letter.




                                7
 Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 8 of 14




   14. To the extent not responsive to Item 13 above, or to any other
request herein, any other agency records mentioning (a) whether, and
under what circumstances, the government or any agency thereof
may lawfully purchase, or is purchasing, information that would
require a court order to compel production of under the Foreign
Intelligence Surveillance Act; (b) how the government or any agency
thereof describes to the public and in judicial or administrative
proceedings the provenance of such purchased information; and (c)
what information may not be so purchased, including whether the
government or any agency thereof is prohibited from purchasing
information from any particular entities or category of entities.

   15. To the extent not responsive to any other request herein, all
agency records mentioning whether the government or any agency
thereof may target a website’s IP address under either or both of 50
U.S.C. §§ 1842 or 1861 and all agency records mentioning whether the
government or any agency thereof may purchase or otherwise obtain
such records.

   16. All documentation provided in response to the Wyden Letter.

   17. To the extent not responsive to Item 16 above, or to any other
request herein, any other agency records mentioning how the
government or any agency thereof implements its transparency and
public reporting requirements for 50 U.S.C. § 1861 with regard to (a)
targeted IP addresses, including both the reporting treatment of
targeted IP addresses that reveal other IP addresses as well as how
those other IP addresses are reported; (b) networks, including the
reporting of multiple users of a single network; (c) website visitors,
including the reporting treatment of acquired identifiers and records
of those visits with respect to the requirement to report “unique
identifiers used to communicate information”; (d) the reporting
treatment of the collection of single versus multiple internet searches
or visits, including any differing treatment in relation to a certain
span of time; and (e) applications that do not, as described in 50 U.S.C.
§ 1862(c)(1)(C), “specifically identify an individual, account, or
personal device,” including whether the targeting of a network or an
IP address would be categorized this way and where else collection
based on these applications would be reflected in public transparency
reporting.

   18. All documentation provided in response to Senators Richard
Durbin, Russell Feingold, and Ron Wyden’s January 22, 2010, letter to
then-Attorney General Eric Holder.



                                8
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 9 of 14




         19. To the extent not responsive to Item 18, or to any other request
      herein, the January 8, 2010, Office of Legal Counsel opinion
      referenced on page 264 of the Department of Justice Office of the
      Inspector General's 2010 report entitled “A Review of the Federal
      Bureau of Investigation’s Use of Exigent Letters and Other Informal
      Requests for Telephone Records,” as well as any agency records
      mentioning that opinion and any agency records mentioning any
      opinions that have superseded that opinion.

      The date range of the request generally encompassed records between May 1,

2000 and October 23, 2020, except for records from the Office of Legal Counsel (OLC)

and the Drug Enforcement Agency (DEA), which had a date range from January 1,

1991 to October 23, 2020.

      15.    By letter dated October 28, 2020 (Exhibit B), the DOJ advised Plaintiffs

that their FOIA request had been received, assigned the tracking number

398162138472, and forwarded to the following components: the Office of Information

Policy (OIP), the FBI, the National Security Division (NSD), the DEA, and the OLC.

      16.    By letter dated November 23, 2020 (Exhibit C), the OIP advised

Plaintiffs that their FOIA request had been received by the OIP on October 28, 2020,

and assigned the tracking number FOIA-2021-00190. The OIP’s letter also invoked

“unusual circumstances” to extend its response time limit by ten additional days.

Plaintiffs have received no further response from the OIP.

      17.    By email dated January 21, 2021 (Exhibit D), the NSD notified Plaintiffs

that their request “is possible [sic] maintained by another component of the U.S.

Department of Justice.” The NSD email did not otherwise respond to or deny

Plaintiffs’ FOIA request.




                                         9
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 10 of 14




      18.    As of the date of this complaint, the Defendant DOJ and its components

have failed to: (i) produce the requested records or demonstrate that the requested

records are lawfully exempt from production; (ii) notify Plaintiffs of the scope of any

responsive records the DOJ intends to produce or withhold and the reasons for any

withholdings; or (iii) inform Plaintiffs that they may appeal any adequately specific

adverse determinations.

      19.    Although more than forty business days have passed since the DOJ

received Plaintiffs’ FOIA request, the DOJ has not notified Plaintiffs as to whether it

will fully comply with that request. Thus, under 5 U.S.C. § 552 (a)(6)(A) and 5 U.S.C.

§ 552 (a)(6)(C), Plaintiffs have exhausted the applicable administrative remedies.

      20.    Plaintiffs have a right of prompt access to the requested records under

5 U.S.C. § 552 (a)(3)(A), but the DOJ has wrongfully withheld them.




                                          10
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 11 of 14




                    Count One: Freedom of Information Act

  Defendant is required to disclose all non-exempt records responsive to
             Plaintiffs’ Freedom of Information Act requests

      21.    Plaintiffs hereby incorporate by reference all preceding paragraphs of

this Complaint.

      22.    FOIA’s administrative exhaustion requirement required Defendant to

determine whether to comply with Plaintiffs’ requests within the time limits set by

FOIA—namely, within twenty business days or, in “unusual circumstances,” within

thirty business days. 5 U.S.C. § 552(a)(6)(A)–(B). At the latest, that time period began

to run ten business days after the DOJ acknowledged receipt of the request on

October 28, 2020. 5 U.S.C. § 552(a)(6)(A)(ii); Exhibit B. Accordingly, the DOJ’s

determinations were due, at the latest, on December 29, 2020.

      23.    At a minimum, Defendant was obligated to: (i) gather and review the

requested records; (ii) determine and communicate to Plaintiffs the scope of any

responsive records Defendant intended to produce or withhold and the reasons for

any withholdings; and (iii) inform Plaintiffs that they may appeal any adequately

specific adverse determinations. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

      24.    Defendant did not perform any of the required activities by the

applicable statutory deadlines.

      25.    Consequently, Plaintiffs are       deemed     to   have     exhausted   their

administrative appeal remedies. 5 U.S.C. § 552(a)(6)(A), (C)(i), (ii).




                                           11
       Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 12 of 14




      26. Defendant’s failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA.

      27. Plaintiffs are entitled to receive all responsive non-exempt records from

Defendant forthwith.




                                        12
        Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 13 of 14




                              PRAYER FOR RELIEF

   Plaintiffs respectfully request that the Court:

   A. Order Defendant to conduct searches immediately for any and all records

responsive to Plaintiffs’ FOIA requests and demonstrate that it employed search

methods reasonably likely to lead to the discovery of records responsive to Plaintiffs’

FOIA request.

   B. Order Defendant to produce, by dates certain, any and all non-exempt records

to Plaintiffs’ FOIA request, and Vaughn indices of any responsive records withheld

under claim of exemption;

   C. Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiffs’ FOIA requests;

   D. Grant Plaintiffs an award of attorneys’ fees and other litigation costs

reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant Plaintiffs such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 /s/ Gene C. Schaerr

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCOTT GOODWIN*
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiffs PPSA, Inc. and
                                  Demand Progress Education Fund, a project
                                  of New Venture Fund


                                           13
      Case 1:21-cv-00659-CJN Document 1 Filed 03/11/21 Page 14 of 14




*Application pending for admission to the D.C. Bar. Practicing under the
supervision of D.C. bar members pursuant to Rule 49(c)(8).




                                       14
